Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-3-1999

Govt of V.I. v. United Ind Workers
Precedential or Non-Precedential:

Docket 98-7148




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Govt of V.I. v. United Ind Workers" (1999). 1999 Decisions. Paper 53.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/53


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 3, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-7148

GOVERNMENT OF THE VIRGIN ISLANDS;
DEPARTMENT OF JUSTICE

       Appellants

v.

UNITED INDUSTRIAL WORKERS, N.A.,
SEAFARERS INTERNATIONAL UNION OF NORTH
AMERICA, AFL-CIO; LAWRENCE ACKER

On Appeal from the District Court
of the Virgin Islands, Appellate Division
(St. Croix)
(D.C. No. 92-cv-0022)
District Judge: Honorable Thomas K. Moore

Argued Thursday, December 10, 1998

BEFORE: ROTH, LEWIS and GARTH, Circuit Judges

(Opinion filed February 17, 1999)

ORDER AMENDING OPINION

This slip opinion in the above case filed on February 17,
1999 is hereby amended as follows:

       1. The last sentence in III.A is hereby deleted and the
       following sentence is substituted in its stead:
       We are satisfied that while Acker was not employed
       directly in the channels of commerce, the interstate
       nexus required for application of the FAA has been
       met.

       By the Court:

       /s/ Leonard I. Garth
           Leonard I. Garth
       Circuit Judge

Dated: March 3, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2